4 U.S. 147
4 Dall. 147
1 L.Ed. 777
Anonymous.
Supreme Court of Pennsylvania.
September Term, 1795
4 U.S. 147
4 Dall. 147
1 L.Ed. 777

1
Anonymous.


2
Supreme Court of Pennsylvania.

September Term, 1795

3
This was an action on the case for obstructing a water course, by which the plaintiff's meadow was watered. On the trial, it appeared, that the defendant had purchased a mill, with notice that the vendor had before sold the meadow in question to the plaintiff, covenanting that the plaintiff might use the water, over and above what was necessary for the mill. The defendant obstructed the water course; and it seemed to have been his object, by so doing, to compel the plaintiff to sell the meadow to him.


4
On these facts, the COURT recommended (with the concurrence of the counsel on both sides) that the defendant should do an act of justice, in securing to the plaintiff, by deed, the enjoyment of the water course; but he obstinately rejected the proposition. The plaintiff's counsel, thereupon, executed and filed a writing, by which they bound their client to release any damages that the jury might give, in case the defendant should execute such a deed as the court had proposed: and the COURT advised the jury, on this condition, to find the full value of the meadow in damages; which was, accordingly, done.


5
Sitgreaves and Thomas, for the plaintiff. Ingersoll and Clymer, for the defendant.*



*
 Decided before YEATES and SMITH, Justices, at Northampton, Nisi Prius, in October 1795. In delivering the charge to the jury, Mr. Justice YEATES referred to a similar case, before the Chief Justice and himself, in which the Court had given, and the jury had adopted, the same advice.